At the outset, let me congratulate the President on his well-deserved
election to preside over the deliberations of the General Assembly at its seventieth session. His impeccable credentials and experience ensure that we will have success in our deliberations. I also wish to assure him of my delegation’s full support and cooperation during his tenure of office.
While turning 70 is an auspicious event in the life of an individual, it has added significance and importance for an Organization that has presided over many of humankind’s trials, failures and successes. We recall with pride that many countries in Africa joyfully attained their independence through the united efforts of the Organization. That is why we make an impassioned plea for the United Nations to now address the unfinished business in North Africa and the Middle East.
Allow me to take this opportunity to commend the previous President, His Excellency Mr. Sam Kutesa, for his outstanding leadership during the Assembly’s sixty-ninth session. My delegation truly appreciates his tireless devotion to the onerous responsibilities entrusted to him during the past year. I also thank Secretary-General Ban Ki-moon for the lucid report submitted at this session (A/70/1), which provides valuable insights into the state of our Organization and highlights a road map that will steer us into the future. We further recognize and appreciate the tedious work that our Secretary-General performs throughout the year, dousing flames of discord wherever they occur, and applaud him for sharing the joy of our Organization’s successes.
The United Nations was founded on the conviction that the nations of the world can and should cooperate to resolve conflicts peacefully and to change people’s lives for the better. It established conditions for justice, respect for international law and the promotion of socioeconomic development in the world. As the United Nations turns 70, our forebears’ abiding conviction must be steadfastly reaffirmed and their sense of purpose reasserted. In that context, we hail the theme chosen for the seventieth session, “The United Nations at 70: the road ahead for peace, security and human rights”, as most appropriate.
As the world’s only truly universal global Organization, the United Nations has, over the years, become the most important and relevant forum for addressing issues that transcend national boundaries. For the past 70 years, the Organization has worked tirelessly to buttress the foundations of global security
18/55 15-29658

01/10/2015 A/70/PV.22
and the safety and well-being of the world’s citizenry. As a result of the work of the United Nations, in many countries corrupt dictatorships have given way to new democracies, and millions around the world today breathe the fresh air of freedom. Other notable moments of distinction in the track record of the Organization include its successful conflict-resolution and peacekeeping initiatives, helping over 17 million refugees since 1949 and ensuring that Governments meet their responsibilities to the fugitives in accordance with United Nations conventions. That notable achievement notwithstanding, we firmly believe that the world should not continue to churn out more refugees. An environment must be created to ensure a culture of religious and political tolerance so as to stop the flow of refugees.
Another milestone in the work of the United Nations is the adoption of an ambitious sustainable development agenda for the post-2015 period that epitomizes the Organization’s visionary endeavour to eradicate poverty, address climate change and ensure that prosperity is equitably shared. After frank and constructive negotiations, a few days ago we adopted the consensus outcome document (resolution 70/1). It might not be perfect, but it represents the best hope for future prosperity and stability in the world.
Looking at the 17 Sustainable Development Goals (SDGs), we draw courage and confidence from the fact that the majority resonate so well with the objectives of the new Coalition Government that I lead. The Coalition Government leadership has made a very ambitious commitment to ensure that Lesotho emerges from the group of least developed countries by 2025.
The practical road map under Goal 1 complements programmes already in place in Lesotho. We are humbled by the faith in our country shown by the African Union in nominating His Majesty King Letsie III as the Nutrition Champion, a move that will intensify efforts already under way in my country in the area of nutrition. On the important issue of energy, Lesotho recently launched an innovative energy policy that will ensure a substantial increase in renewable energy production, leading to an increase in the provision of affordable energy to 50 per cent by the end of this Parliament’s term. Those are just a few examples of the development programmes Lesotho is committed to implementing in the next 10 years that are in line with the SDGs just adopted.
Of greater significance is the reform process that we have emphasized in the Coalition Agreement signed after the February 2015 elections. Lesotho has passed through many political challenges since its return to democratic rule in 1993, which placed us on the agenda of the South African Development Community (SADC) for far too long. Most of those challenges have tested the resilience and relevance of our Constitution to the limit. We are now in agreement, together with our SADC partners, that constitutional reform needs to be urgently addressed as a first step on the road to political stability. The Commonwealth has also thrown its weight behind the need for such reforms. We appeal to this world body to remain seized of that process and offer the necessary guidance wherever and whenever the need arises so that Lesotho’s dignity can be restored and peace and stability can reign.
Despite the laudable achievements made by the United Nations in shaping the form and content of global dialogue and negotiations, the world is still an unequal place, with large areas beset by intolerable poverty and hunger. Thousands still die from malnutrition, while many people still live below the poverty line. Small arms and light weapons continue to be illegally traded. Those weapons are often used in violent terrorist attacks. The lack of political will to rid the world of nuclear weapons and other weapons of mass destruction is obvious to all. The Comprehensive Nuclear-Test-Ban Treaty is not yet universal, while the Treaty on the Non-Proliferation of Nuclear Weapons regime is at a crossroads, with some nuclear-capable States refusing to sign on.
With the ongoing violence in Syria, Iraq, Yemen and some parts of Africa, from the Sahel to the Democratic Republic of the Congo, the capacity of the United Nations to find lasting solutions to these challenges is tested to the limit. Sadly, the human origin of many of these problems cannot be doubted.
Among the most pressing issues for the international community today is the problem of refugees and mass migration. As a result of war and the carnage that has exposed the depths of man’s cruelty to man, millions of people in the Middle East and elsewhere are fleeing across international borders on a scale reminiscent of the Second World War. The numbers crossing the Mediterranean and the Aegean Sea to reach Europe, despite the attendant risks, are staggering. The refugee problem Europe is facing today will test the limits of the continent’s resolve and generosity.
15-29658 19/55

A/70/PV.22 01/10/2015
Parallel to the migration crisis is the phenomenon of terrorism. Terrorism has increased worldwide, and it has become more brazen and lethal than ever before. Terrorist networks are expanding across Africa, the Middle East and Asia. Even as we remain vigilant against the threat of terrorism, we must move beyond a mindset that this menace can be defeated by force of arms alone. We may strike blows against terrorist networks, but if we ignore the fact that political instability and religious and other forms of intolerance fuel extremism, our efforts to root out that menace will be futile.
Climate change is a major challenge facing the world today, and unless it is addressed effectively it will continue to rewrite the global equation for development, peace and prosperity. We should not let the window of opportunity represented by the Paris Climate Change Conference close without collectively committing to action-oriented solutions that can significantly contribute to reducing emissions. The Paris negotiations should be guided by a spirit of frankness, mutual understanding and the willingness to compromise.
The Doha Development Agenda is important to developing countries such as mine and deserves emphasis at every available opportunity. We strongly believe that a well-functioning, rules-based multilateral trading system is in our interest. The bilateral arrangements that we are negotiating should follow the preferences and flexibilities accorded to World Trade Organization member States within the multilateral trading system. We therefore make a strong call for the Doha Development Agenda to be concluded quickly, according to its mandate and for it to fully deliver its development objectives.
Equally important is the need to acknowledge that we will never achieve real development if some sectors of society continue to be marginalized. The role of children and women and other disadvantaged groups in our communities in advancing the global development agenda must be further enhanced. As this year we celebrate the twentieth anniversary of the World Programme of Action for Youth, through which the United Nations strengthened its commitment to improving the lives of young people, let us resolve to adequately address the development needs and aspirations of young people with more vigour.
The seventieth anniversary of the United Nations offers a unique opportunity to appeal to the Security Council not to use the International Criminal Court to pursue the interests of its powerful members. We must acknowledge that in its present form and configuration, the Council will have an uphill battle to take our concerns on board. The call for the Council to be more transparent, inclusive and democratic needs to be echoed with even more vigour and clarity. A reformed Security Council that is in line with twenty-first- century geopolitical realities will be reconstructed in accordance with the Ezulwini Consensus and Sirte Declaration. A Security Council that has the voice of Africa and other marginalized regions in the permanent category will increasingly acquire legitimacy and unconditional acceptance of its decisions.
We must continue to pursue a joint and consensual approach in tackling our challenges, taking decisions collectively and sharing responsibilities. The General Assembly, in whose name the United Nations was created, is most suited to fulfil that task. It has continued to serve as the principal policy-making, deliberative and most representative organ of the United Nations. It is the only platform on which all countries, big and small, can engage in face-to-face negotiations as sovereign equals to seek solutions to the problems facing humankind. The process of revitalizing the General Assembly must be hastened. The resolutions of this principal organ of the United Nations should no longer be regarded as mere recommendations that can be casually ignored. The need for the manifestation of a universal commitment to the principles upon which the United Nations is based cannot be overemphasized.
However, the United Nations is much more than a peacekeeper and a forum for conflict resolution. The United Nations and its family of agencies are engaged in a vast array of activities that seek to address challenges hindering progress in the improvement of people’s lives around the world. As indicated earlier, today’s challenges include, among others, climate change, food shortages, HIV/AIDS, financial crises, extreme poverty, population growth, urbanization, conflicts, terrorism and mass migration. The common purpose and most complex task within the United Nations family is finding practical and lasting solutions to all these problems.
For our part, Lesotho has initiated an innovative, indigenous consultative process that seeks to galvanize the collective wisdom and energy of leadership at all
20/55 15-29658

01/10/2015 A/70/PV.22
levels of society, from His Majesty all the way down to local leaders, with the sole purpose of intensifying the fight against HIV/AIDS. That consultative process will ensure the leadership’s ownership and accountability in all our health-service delivery processes. We see great wisdom in redefining the rollout of primary health care, utilizing existing community-based leadership structures so as to realize the goal of health for all by 2030. That comprehensive rollout agenda has all the ingredients so well articulated in Goal 3 of the SDGs. His Majesty is expected to launch the initiative this month.
As we continue to ponder the most pressing issues and challenges facing the international community today, we should not forget the plight of the Saharan and Palestinian peoples. Both the General Assembly and the Security Council have recognized the Saharan people’s inalienable right to self-determination and independence. We support the call for a resumption of direct negotiations between the Saharan Arab Democratic Republic and the Kingdom of Morocco on an equal footing and without any preconditions. Lesotho also continues to fully support the Palestinian people in their decades-long struggle against Israeli occupation and oppression. Peace between Israel and Palestine is an essential cornerstone of the architecture of a comprehensive Middle East peace, a peace that can unlock the creative genius and entrepreneurship of the region. By the same token, we applaud the current initiatives aimed at normalizing relations between Cuba and the United States of America and urge that the unilateral sanctions on Cuba be removed sooner rather than later.
However much the world may have changed since 1945, the United Nations remains the only universal intergovernmental institution that unites us in a global community of sovereign States. Yes, the Organization may have its shortcomings, but it remains a bastion of hope for humankind. Indeed, the President of the General Assembly at its sixty-seventh session was correct in making the following observation:
“Yet for all its imperfections, which are, after all, inherent in any institution shaped by the human mind ... the Organization remains critical to addressing the growing needs of humankind. One simply cannot imagine a world in which peace and the dignity of all could flourish without the United Nations.” (see A/67/PV.1, p. 2)
I could not agree more. The responsibility for making the United Nations function optimally rests squarely with all of us. Our shared vision and objectives require much more than the reaffirmation of our commitment to the Organization’s founding principles. Greater political will is an ingredient essential to achieving the ideals that underpin the Charter of the United Nations. We look forward to a rebirth and an injection of fresh energy into the United Nations system, so that its next 70 years can be a period of even greater achievement and success. We must continue to carry out the obligation that its founding Members handed down to us with a solemn sense of responsibility on the part of all.
